DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 30 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claim 18 is newly added
Claims 1-18 are pending.
Claims 6-8 and 12-17 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4-5, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2013/0089600 A1; of record), in view of Durán-Lobato (“Lipid nanoparticles as an emerging platform for cannabinoid delivery: physicochemical optimization and biocompatibility, Drug Dev Ind Pharm, 2016; 42(2): 190–198), as evidenced by the Wikipedia article “Liposome” (downloaded 8-24-2021 from https://web.archive.org/web/20100412000136/https://en.wikipedia.org/wiki/Liposome; available on the internet 04/12/2010).
Claim 1 is drawn to a cannabinoid-containing pharmaceutical composition comprising: a pharmaceutically acceptable polymer coating, at least one lipid component, a lipid-aqueous interface, and a nucleus, wherein the composition incorporates or otherwise carries a cannabinoid or a mixture of cannabinoids.
Winnicki teaches stable, fast-acting liposomal formulations of cannabinoids that are suitable for pharmaceutical and nutraceutical applications (Abstract). Winnicki teaches a composition that comprises a pharmaceutically acceptable polymer coating (pg 5, [0052]) and at least one lipid component (pg 4, [0043]). The claim 1 limitations of “a lipid-aqueous interface” and “a nucleus” are considered inherent with regard to the structure of a liposome, as evidenced by the drawing below derived from the Wikipedia article “Liposome.”


    PNG
    media_image1.png
    336
    466
    media_image1.png
    Greyscale

(picture adapted from Wikipedia article,
additional annotation/clarification by the Examiner)

Winnicki teaches the cannabinoid species may be entrapped in the membrane of the liposome (pg 8, [0077]).
For the newly added claim 1 limitations, Wiinnicki teaches “an aqueous phase” as an aqueous carrier (pg 5, [0054]); the limitation of “unilamellar or multilamellar spheres” (pg 3, [0032] and [0034]); and a particle size of about 0.05 m (50 nm; [0034]), within the claimed range. 
For claims 5 and 9, Winnicki teaches a single membrane (pg 6, [0063]).
Winnicki teaches the composition contains at least one solvent (pgs 5-6, [0056]), at least one buffer ([0056]), and water (pg 5, 0054]), reading on claims 1 and 10. For claim 11, Winnicki teaches the composition can contain at least one oxidation protector (e.g. an antioxidant; [0056]).
Winnicki teaches the inclusion of dispersing agents for the maintenance of particle size to maintain proper fluidity for treatment of a subject(pg 5, [0054] and 
Durán-Lobato teaches the missing element of Winnicki.
Durán-Lobato teaches a means of optimizing an oral delivery for a cannabinoid compound; the means include formulating the cannabinoid in a lipid nanoparticle (Abstract). Durán-Lobato teaches that to obtain a proper dispersion of the particles, Precirol®, a dispersion aid, may be incorporated in the formulation (pg 193, right column, first paragraph). Durán-Lobato also teaches that the stability of the composition is improved by the presence of the Precirol® (pg 193, right column, “Stability preliminary assessment”). Furthermore, Durán-Lobato teaches a polydispersion value below 20% can be achieved with a particle size of 263 nm (pg 193, right column, Table 2, Formulation “F4”), also meeting the limitation of particle size recited in new claim 18.
The person of ordinary skill would have had a reasonable expectation of success in selecting Durán-Lobato's Precirol® as the dispersing agent in Winnicki’s nanoparticulate liposomal formulations of cannabinoids because Winnicki teaches the presence of a dispersion aid is a useful ingredient for maintenance of the required particle size in a dispersion of a liposomal formulation comprising cannabinoids and Durán-Lobato teaches that inclusion of the dispersion aid Precirol® maintains the claimed particle size while the formulation has a measured polydispersion within the claimed range, yielding a formulation that is optimal for delivery of a cannabinoid medication.

2) Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (cited above), in view of Durán-Lobato (cited above), Bevier (US 2013/0011484 A1; of record), as evidenced by the Wikipedia article “Liposome” (cited above).
 Claims 2 and 3 are drawn to the pharmaceutical composition of claim 1, wherein the composition comprises a targeting element in the outermost layer.
The teachings of Winnicki, Durán-Lobato, and the Wikipedia article “Liposome” are discussed above. 
Neither Winnicki, Durán-Lobato, nor “Liposome” teach the limitations of claims 2 and 3.
Bevier teaches the missing element of Winnicki, Durán-Lobato, and “Liposome.”
Bevier teaches particles that comprise a cannabinoid receptor binding agent. Bevier teaches the particles comprising the cannabinoid receptor binding agent can be nanoparticles (Abstract). The cannabinoid receptor binding agent can be a natural extract from cannabis sativa, an endocannabinoid, a phytocannabinoid, or a synthetic cannabinoid (pg 2, [0029]), reading on claim 3. The particles are functionalized on the surface (pg 4, [0050]), reading on the claim 2 limitation of “outermost layer.” Bevier teaches that the inventive cannabinoid receptor binding agent allows the particle to bind selectively to the desired cannabinoid receptor (pg 2, [0027]). Bevier further teaches the cannabinoid receptor binding agent can be bound, or embedded, or chemically attached to the coating of the nanoparticle (pg 4, [0051]), reading on claim 4. 
 Bevier teaches that the cannabinoid receptor binding agent functions as a targeting moiety for a coated nanoparticle. The person of ordinary skill in the art would have found it obvious to coat the coated liposome composition of Winnicki and Durán-Lobato with the cannabinoid receptor binding agent of Bevier because Bevier teaches the cannabinoid receptor binding agent allows the particle to target and bind to a cannabinoid receptor, and allowing delivery of the cannabinoid active agent directly to the desired site within the body.


Examiner’s Reply to Attorney Arguments dated 11/30/2021

1) Rejection of claims 1, 4, 5, and 9-11 under 35 U.S.C. § 103(a) over Winnicki, as evidenced by “Liposome”
The applicant argues that neither Winnicki nor Liposome discusses or addresses the uniformity of the liposomes and micelles in the formulation, or the newly claimed limitation of a polydispersion value of below 20%, which allows for a uniform/homogenous product. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The newly claimed limitation of “a polydispersion value of below 20%” is taught by the newly added prior art of Durán-Lobato.
2) Rejection of claims 2-4 under 35 U.S.C. § 103(a) over Winnicki and Bevier, as evidenced by Liposome
The applicant argues that Bevier does not remedy the defect of Winnicki and Liposome in that it does not teach the limitation of “a polydispersion value of below 20%”. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the new limitation of “a polydispersion value of below 20%” is taught by the newly added prior art of Durán-Lobato.
The applicant further argues that Bevier is limited for topical administration while the claimed embodiments allow adequate administration of the active agent regardless of the route of administration. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive since the claims as presently construed are not directed to any specific route of administration. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145(VI).

3. Reply to Attorney Arguments regarding results of in vitro and in vivo tests (pg 6 of Remarks)
The applicant argues the specification (paragraph [0023], reproduced below, of Pre-Grant Publication US2021/0023005 A1) describes both in vitro and 

    PNG
    media_image2.png
    242
    382
    media_image2.png
    Greyscale

in vivo tests show that the sphere or sphere-like pharmaceutical compositions of the present application are efficient vehicles for delivering isolated cannabinoid compounds or mixtures of at least two of such compounds with a good bioavailability and low to zero psychoactive or undesired toxic effects.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The description of the two clinical studies mentioned in ¶ [0023] lacks sufficient detail to determine whether the results are surprising or unexpected. See MPEP 716. For example, ¶ [0023] does not provide the exact compositions tested or the physical properties of the composition with regard to particle size or polydispersion value. Furthermore, applicant must demonstrate that results are unexpected and significant, and provide comparative tests with a composition set forth in the closest prior art. See MPEP 716.02(b) and (e).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612